Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that the amendments overcome the prior art rejections are persuasive, noting that the Nagasaka hook is attached to the side rather than the rear of the power tool; U.S Patent Publication #2009/0134191 discloses a hook attached to a power tool rear, but does not have two legs fixed to the rear end surface of the power tool; U.S. Patent Publication #2011/0289786 and U.S. Patent #8,534,375 disclose power tools with similar rear mounted lifting hooks, but they are structured differently and the Nagasaka hook would not function in the same way in that orientation, and so there is insufficient motivation based upon these references or the knowledge of one of ordinary skill in the art to modify Nagasaka to arrive at the claimed invention; additionally the ‘375 patent’s legs are the same distance from an inner side and outer side of the power tool (as they are oriented in the same vertical plane) and the ‘786 publication’s connecting part is not on a plane at an angle relative to the horizontal axis of the work tool and there is insufficient motivation to modify either reference to add this feature; for clarity, it is noted that the modification to arrive at the claimed invention is not mechanically difficult, but this alone does not indicate that the modification is obvious. Examiner notes that it might be argued that the power tool of the ‘786 patent might be broadly construed to meet the claim language by tilting it or choosing a horizontal plane at an appropriate angle, or one could argue that the side of the Nagasaka structure is a “rear portion” of the power tool, but maintains that these constitute an unreasonably broad interpretation of the claim language, which a person of ordinary skill in the art would find sufficiently clear and narrower than this. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734